Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/3/2021.  Claim 1 is amended; claim 6 is cancelled; claims 8, 10-13 are withdrawn from consideration as being drawn to non-elected invention; claim 15 is added.  Accordingly, claims 1-5 and 7-15 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-2, 4-5, 7, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 5,180,771) in view of Kimura et al (US 2002/0091220 A1).
Regarding claim 1, Arai et al disclose a room temperature curable organopolysiloxane composition (abstract).  See example 5, wherein the composition comprises 100 parts by weight of base compound comprising dimethylsiloxane blocked with hydroxyl groups at both terminal ends of its molecular chain and having a viscosity of 20,000 cp (i.e. equivalent to 20,000 mPa.s - reads on the diorganopolysiloxane A and its amount in present claim 1), 7 parts by weight of 1,3-divinyl-tetramethoxydisiloxane (i.e. reads on organosiloxane oligomer B having 2 silicon atom bonded alkenyl groups and its amount in present claim 1).

    PNG
    media_image1.png
    72
    257
    media_image1.png
    Greyscale
.
However, Kimura et al in the same field of endeavor teach a room temperature curable (title) composition comprising 100 parts by weight of organopolysiloxane, 0.1 to 30 parts by weight of a silane compound having at least two hydrolysable radicals each attached to a silicon atom in a molecule and 0.1 to 10 parts by weight of organosilicon compound (paragraphs 0007-0011).  The organosilicon compound has a critical function of enhancing adherence of the composition (paragraph 0025).  Examples of organosilicon compounds include 
    PNG
    media_image2.png
    67
    414
    media_image2.png
    Greyscale
 (paragraph 0031).  Therefore, in light of the teachings in Kimura et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the organosilicon compound, of Kimura et al, in overlapping amounts in the composition, of Arai et al, for above mentioned advantage.
Regarding claim 2, see example 5, of Arai et al, wherein the composition comprises ɣ-tetramethylguadinylpropyltrimethoxysilane in amounts of 0.5 parts by weight (i.e. reads on organosilane compound having guanidine backbone in present claim 2).
Regarding claim 4, see example 5, of Arai et al, wherein the base compound comprises 12 parts by weight of surface treated fumed silica (i.e. reads on surface treated filler and its amount in present claim 4).  Examples of fillers include precipitated silica, calcium carbonate, and present in amounts of 1 to 400 parts by weight based on 100 parts by weight of component A (col. 3, lines 61-68; col. 4, lines 1-8).
Regarding claims 5 and 15, it is noted that 1,3-divinyl-tetramethoxydisiloxane in example 5, of Arai et al, is represented by formula - 
    PNG
    media_image3.png
    165
    173
    media_image3.png
    Greyscale
 (i.e. reads on organosiloxane oligomer in present claims 5 and 15).
Regarding claim 7, composition in example 5, of Arai et al, is free of titanium chelate catalyst.
Regarding claims 9 and 14, composition, of Arai et al can be used as an adhesive and sealant (col. 3, lines 18-23).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 5,180,771) in view of Kimura et al (US 2002/0091220 A1).
The discussion with respect to Arai et al and Kimura et al in paragraph 4 above is incorporated here by reference.
Arai et al and Kimura et al are silent with respect to organodisilazane and its amount.
However, Araki et al in the same field of endeavor teaches a room temperature curable organopolysiloxane composition (abstract) comprising in example 1, 100 parts by mass of dimethylpolysiloxane both terminals of which are blocked with trimethoxysilyl group, having a viscosity of 20,000 mPa.s, 1 part by weight of vinyl trimethoxysilane and 1 part by mass of hexamethyldisilazane (paragraph 0089).  The silazane compound is an essential component to give fast curability, good storage stability, thixotropy and discharge property to the composition (paragraph 0067) and is present in amounts of 0.5 parts by mass based on 100 parts by weight of the component A (paragraph 0071).  Therefore, in light of the teachings in Araki, it would have been obvious to one skilled in .

Response to Arguments

The rejections under 35 U.S.C. 102 and 103 as set forth in paragraphs 8 and 13-14, of office action mailed 11/3/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764